Citation Nr: 1637318	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2002 to March 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

When this case was before the Board in April 2015, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the delay, further development is required before the claim on appeal is adjudicated.  

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Board notes that the Veteran is service connected for irritable bowel syndrome, rated 40 percent disabling, and a mood disorder associated with irritable bowel syndrome, rated 30 percent disabling, for a combined evaluation of 60 percent beginning March 28, 2011.

Historically, the March 2012 rating decision on appeal denied entitlement to a TDIU.  In April 2012, the RO granted service connection for irritable bowel syndrome, rated 30 percent disabling, and granted service connection for a mood disorder secondary to irritable bowel syndrome in May 2013, also rated 30 percent disabling, both effective March 2011.  Pursuant to the April 2015 remand, the Director of Compensation service declined to grant TDIU on an extraschedular basis in a December 2015 memorandum, but awarded an additional 10 percent for irritable bowel syndrome on an extraschedular basis beginning March 28, 2011, which was implemented as a 40 percent rating in a January 2016 Hearing Officer rating decision.  

The Board notes that a TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered one disability.  38 C.F.R. § 4.16(a).  Therefore, the Veteran currently meets the minimum schedular criteria for a TDIU.  

The Veteran's mother reported that the Veteran experienced symptoms of stomach pain and vomiting every month or two after returning from Iraq that lasted at least a week at a time and caused him to miss work, lose weight, and be very weak.  She indicated that the Veteran's symptoms affected him mentally and emotionally, that she believed he did not want to live due to the pain, and noted that she had seen him upset and crying because he was unable to provide for his children.  She indicated that the Veteran was employed but believed the job would not last because of the time he missed due to illness.

A July 2011 statement from the Veteran's supervisor at his job indicated that the Veteran missed a lot of work since he was hired and was almost fired many times due to missed time.  The supervisor noted that the Veteran's attendance had not improved and that he noted the Veteran often looked sickly and had visibly lost weight since he began working there in April 2009.  He stated that he could tell the Veteran did not feel well but was worried about losing his job.

In August 2011, a friend of the Veteran reported that he was unable to complete a full work week due to the illness and noted that the Veteran was restless, withdrawn, unable to keep food or liquids down, and that he laid in a fetal position due to constant pain.  

The Veteran's fiancé reported seeing physical, emotional, and mental changes in the Veteran since he returned from Iraq; she stated that his flare-ups of pain caused paleness, cold sweats, constant vomiting, dry heaving, weight loss, and pain that lasted one day up to a month at a time.  She believed he was depressed and he had given up on life and noted that his lapses in pay due to illness resulted in financial trouble.

In November 2011, the Veteran reported that he lost his job due to illness and that he had been unable to perform daily tasks at his previous job due to severe abdominal pain and nonstop vomiting that prevented him from eating for weeks at a time.  He reported that his gastrointestinal disorder caused dramatic weight loss and that his physical abilities were limited due to fatigue, low muscle mass, pain, weakness, difficulty sleeping, depression, and anxiety.  He stated that he was sick of attempting to regain weight between the flare-ups of his symptoms because the progress would be lost during his next flare and that he did not participate in leisure activities because he was afraid of getting sick away from his home. 

The Veteran indicated that he lost a lot of wages due to illness, had a hard time working on a schedule due to unexpected sickness, and that he was unable to keep three past jobs due to scheduling issues.  He estimated that he missed 10 to 14 days of work or left early in the past month due to pain and that he became ill two to three times per month, a frequency that increased since he returned from Iraq, which prevented him from working about half of the month.  He also reported being unable to go to school because he could not maintain a steady schedule, that he lost interest in activities, and was unable to care for his children.  

In a March 2013 VA examination report, the Veteran reported not working since 2012, when he was a painter for two months, and that he previously worked as a laborer for a bridge construction company but was fired for missing too much work.  He indicated his highest level of education was a GED and that he had a certification as a welder through Job Corps.  The Veteran was diagnosed mood disorder with depressive features due to service-connected irritable colon, polysubstance abuse, and alcohol dependence.  The examiner opined that the mood disorder had the greatest effect on occupational and social functioning and indicated that symptoms of depression, anxiety, tearfulness, and hopelessness resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner found the Veteran exhibited symptoms of depressed mood, anxiety, suicidal ideation, and difficulty adapting to stressful circumstances, including work or a work-like setting, and noted that the Veteran reported he would go to work regardless of his emotional state.  The Veteran reported stomach pain once or twice per month for about one to two weeks, during which time he was unable to keep food down, constantly vomited, was unable to sleep, and used Percocet or high heat to deal with pain.

A February 2012 VA esophageal conditions examination report noted a diagnosis of gastroesophagael reflux disease (GERD) with symptoms of infrequent episodes of epigastric distress, abdominal pain, recurrent nausea and vomiting, anemia, and weight loss from 210 pounds to 153 pounds.  The examiner opined that the esophageal condition impacted the Veteran's ability to work because bouts of abdominal pain with nausea caused anorexia, weakness, fatigue, and flare-ups necessitating bedrest every one to three months for a few days up to one or two weeks.

In a February 2012 VA general medical examination report, the examiner opined that an undiagnosed condition with episodic abdominal pain, nausea, vomiting, weakness, and recurrent flare-ups of symptoms impacted the Veteran's ability to work because the Veteran usually required bedrest during flares of gastrointestinal symptoms.  The examiner opined that the Veteran had no physical limitations when he was not experiencing a flare-up of symptoms and that he was capable of employment with flexible scheduling that allowed him to use sick time during flares.

In a February 2012 VA intestinal conditions examination report, the Veteran reported acute abdominal pain with sweating, anorexia, nausea, vomiting, and diarrhea since returning from Iraq with a concurrent use of cannabis.  The examiner noted symptoms of episodic loose stools, nausea, and vomiting that lasted two to three days up to one or two weeks every one to three months, with seven or more exacerbations of bowel disturbance with abdominal distress in the past 12 months, weight loss, and found health was only fair during remissions.  The examiner opined that the intestinal condition impacted the Veteran's ability to work because he was bedridden during flares of abdominal symptoms, had anorexia, weakness, abdominal pain, nausea, vomiting, and could not do physical work.  The examiner noted that the Veteran lost prior jobs because he did not show up to work.  The examiner found no definitive diagnosis to explain all of the Veteran's symptoms but indicated that it may include a psychogenic factor, cyclic vomiting syndrome, cannabinoid hyperemesis symptom, or acute intermittent porphyria.

A November 2015 VA treatment note indicated the Veteran was unemployed but intended to return to work in March 2016.  The treatment provider noted that the Veteran stopped working in bridge construction due to gastrointestinal problems.

Following its review of the record, the Board has determined that the Veteran should be afforded additional VA examinations in order to ascertain whether the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board notes that the March 2013 VA examination report provided information relating to the degree and severity of the Veteran's mood disorder, but did not provide an opinion on the effects of the Veteran's symptomatology on his ability to obtain or maintain gainful employment.  Additionally, the February 2012 VA examination reports relating to the Veteran's gastrointestinal disorder are unclear because the VA general medical opinion found the Veteran to be capable of employment with flexible scheduling but the VA intestinal conditions opinion opined that the Veteran could not do physical work due to flares of abdominal symptoms and indicated that the Veteran had lost prior work due to the disability.  Moreover, additional VA examinations are warranted to address the impact of the gastrointestinal and mood disorders on the Veteran's employability that account for the lay statements that the Veteran's symptoms result in fatigue, lost interest in activities, a fear of leaving his home due to unpredictable flares, and that he was unable to maintain a predictable work or school schedule due to the flares.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any VA treatment records from December 2015 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should contact the Veteran and request he complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability. 

The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the period from December 2015 to the present.  

2. Then, the RO or the AMC should arrange for the Veteran to undergo VA examinations by appropriate examiner(s) to determine the impact of the Veteran's service-connected gastrointestinal disorder and psychiatric disorder on his ability to work, to include whether the combined effects of the service connected disabilities are sufficient to preclude him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the examiner.

The opinion must consider the Veteran's level of education, special training, and previous work experience but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




